Citation Nr: 0912960	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-20 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure (including Agent 
Orange).


REPRESENTATION

Appellant represented by:	Donald V. Orlandoni, Attorney 
at Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 to September 
1974.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In his VA Form 9, Appeal to Board of Veterans' Appeals, 
received in June 2006, the Veteran expressed his desire for a 
Board hearing at a local VA office before a member of the 
Board.  A Travel Board hearing was scheduled for June 2007 
and the Veteran was notified of this hearing via a letter 
sent to his last address of record, dated in May 2007, but 
the record reflects that the Veteran failed to report to this 
hearing.  

An October 2008 Board decision (on a different service 
connection issue) noted in the "Introduction" section that 
the Veteran's claim of entitlement to service connection for 
diabetes mellitus, to include as due to herbicide exposure 
(including Agent Orange) was subject to a temporary stay on 
the adjudication of all cases that were affected by the 
decision issued by the U.S. Court of Appeals for Veterans 
Claims (Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  
See also Ribaudo v. Nicholson, 21 Vet. App. 137 (2007) 
(staying adjudication of all cases potentially impacted by 
the Court's decision in Haas until such time as the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
issued mandate in the pending appeal of the Haas decision).  
On May 8, 2008, the Federal Circuit issued its decision in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), which it 
reversed the Court, by holding that the Court had erred in 
rejecting VA's interpretation of  
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  The 
appellant in Haas filed a petition for a writ of certiorari 
to the Supreme Court, which was denied on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  In light of the Supreme Court's denial of certiorari, 
VA's Office of General Counsel has advised that the Board may 
resume adjudication of the previously stayed cases.  
Accordingly, the stay of adjudication of this appeal has now 
been lifted.  See Chairman's Memorandum No. 01-09-03 (Jan. 
22, 2009).  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
Veteran did not have service on the landmass or inland waters 
of Vietnam.

2.  Diabetes mellitus was initially demonstrated years after 
service, and has not been shown by the competent medical 
evidence of record to be causally or etiologically related to 
the Veteran's active service.  


CONCLUSION OF LAW

Diabetes mellitus, to include as a result of claimed exposure 
to herbicide agents such as Agent Orange, was not incurred in 
active service, and may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran dated in October 2004.  The letter informed the 
Veteran of what evidence was required to substantiate his 
claim for service connection and of his and VA's respective 
duties for obtaining evidence.  Moreover, while notice was 
not provided in the above notice letter, or in any other 
correspondence, that a disability rating and effective date 
would be assigned in the event of award of the benefit 
sought, this omission is not prejudicial to the Veteran.  
Indeed, because the Veteran's claim of service connection is 
denied in the instant decision, VA's failure to provide 
notice as to the assignment of a disability rating and/or 
effective date has no adverse impact on the Veteran.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice at that time.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, the 
Board finds that the Veteran has had a meaningful opportunity 
to participate effectively in the processing of the claim, 
and not withstanding Pelegrini, to decide the appeal would 
not be prejudicial to him.  Gordon v. Nicholson, 21 Vet. App. 
270, 282-83 (2007). 

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment and personnel records and 
reports of post-service VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his service connection claim for 
diabetes mellitus.  The case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  The 
Board concludes an examination is not needed for the 
aforementioned claim because, as will be discussed more 
thoroughly below, there is no evidence of in-service exposure 
to herbicides besides the Veteran's own statements.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
Further, the Veteran's service treatment records were absent 
for a diagnosis of a diabetes mellitus and the first post-
service medical findings of it were many years after service.  
Additionally, no competent evidence has been submitted to 
indicate that diabetes mellitus is associated with an 
established event, injury, or disease in service or during 
the presumptive period.  Accordingly, it was not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim for diabetes mellitus in this case.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include diabetes mellitus, the 
disease must have become manifest to a degree of 10 percent 
or more within 1 year from date of separation from service.  
38 C.F.R. § 3.307(a)(3).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(a)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Section 
3.307(a)(6)(iii) also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

Service in the Republic of Vietnam (or RVN) includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
According to the VA Adjudication Procedure Manual, M21-1MR, 
part IV, subpart ii, ch. 2, section C, 10,b. (M21-1MR), 
service in the RVN means service in the RVN or its inland 
waterways, or service in other locations if the conditions of 
service involved duty or visitation in the RVN.  Service in 
the Republic of Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) 
requires the service member's presence at some point on the 
landmass or the inland waters of Vietnam.  Haas v. Peake, 525 
F.3d 1168, 1197 (Fed. Cir. 2008)  See also VAOPGCPREC 7-93 
(holding that service in Vietnam does not include service of 
a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace); 
VAOPGCPREC 27-97 (holding that mere service on a deep-water 
naval vessel in waters off shore of the Republic of Vietnam 
is not qualifying service in Vietnam).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R.  
§ 3.307(d) are also satisfied:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R.  
§ 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (June 24, 2002).  Notwithstanding the foregoing, 
a veteran may establish service connection based on exposure 
to Agent Orange with proof of actual direct causation.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (holding 
that the availability of presumptive service connection for 
some conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

The competent medical evidence of record indicates that the 
Veteran has type II diabetes mellitus.  See, e.g., VA 
outpatient treatment report, dated in November 2004.  The 
earliest in indication of diabetes mellitus in the claims 
file is a VA treatment report, dated in May 2004.  

The Veteran's service treatment records contain no notations 
indicating treatment for, or diagnosis of, diabetes.  The 
report of the Veteran's enlistment examination, dated in 
March 1972, reflects a completely normal clinical evaluation.  
The report of the Veteran's September 1974 service separation 
examination reflects that his endocrine system was clinically 
evaluated as normal.  


After service, a report of VA examination, conducted in March 
1991, reflects that the VA examiner specifically noted no 
history of diabetes mellitus in the box for evaluating the 
Veteran's endocrine system.  

There is no competent medical evidence of record to show that 
the Veteran's current diabetes mellitus is related to a 
disease, event, or injury during active service, or to show 
that the Veteran had diabetes mellitus during service or 
within one year of discharge from service.  Thus, entitlement 
to service connection for diabetes mellitus on a direct-
incurrence basis is not warranted; nor is entitlement to 
service connection pursuant to the presumptive provision for 
chronic diseases as set forth at 38 C.F.R. §§ 3.307(a)(3) and 
3.309(a) warranted.  Indeed, the March 1991 VA examination 
report, approximately 17 years after service, noted no 
history of diabetes mellitus.  

The Veteran's contends that he made several trips to Vietnam 
via helicopter from the ship he served aboard, the USS 
Sacramento.  The Veteran notes in a Statement in Support of 
his claim, dated in December 2004, that his ship was 1 mile 
off the coast of Vietnam in the Gulf of Tonkin.  In light of 
these contentions, he seeks a presumption of exposure to 
Agent Orange while in Vietnam, and service connection for his 
current type II diabetes mellitus based on the presumptive 
provisions set forth at 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Veteran's DD Form 214 indicates that he had active 
service from April 1972 to September 1974, including one year 
and thirteen days of foreign and/or overseas service.  See 
also VA Form 70-3101-4 (noting verified dates of active 
service).  The DD Form 214 also reflects that he was awarded 
the National Defense Service Medal.  His military 
occupational specialty was that of DG-9780, i.e., a service 
and supply handler.  It was noted that his related civilian 
occupation was laundering.  The last duty assignment and 
major command section of his DD Form 214 includes the 
notation "USS Sacramento."  The record does not reflect 
that the Veteran received the Vietnam Service Medal.  Even if 
the Veteran had received this medal, after the Haas 
litigation, it is now settled law that this alone is not 
proof of actual service on land or in the inland waterways of 
Vietnam so as to give rise to a presumption of exposure to 
Agent Orange or a presumption of service connection for 
diabetes mellitus.  

A response from the National Personnel Records Center (NPRC), 
dated in December 2004, indicates that they were "unable to 
determine whether or not this Veteran had in-country service 
in the Republic of Vietnam."  The NPRC response noted that 
the Veteran served aboard the USS Sacramento, which was in 
the official waters of the Republic of Vietnam on many 
occasions in 1972 and 1973.  Service personnel records 
confirm the Veteran's service on the USS Sacramento.  Service 
personnel records also indicate that the Veteran was at Subic 
Bay Navel Base in the Philippines in 1973.  Also documented 
in the service personnel records are Administrative Remarks 
indicating violations of various articles of the Uniform Code 
of Military Justice (UCMJ).  However, there is no description 
of him as traveling or being on a detail with helicopters 
that flew to Da Nang Air Base (or anywhere on the landmass of 
the RVN) from the USS Sacramento.  Additionally, there is no 
reference in any of these personnel documents to the Veteran 
having spent any time in Vietnam. 

Service treatment records, as reviewed for the purposes of 
corroborating the Veteran's duty station during his period of 
foreign service, indicate that the Veteran was treated for 
several aliments on the USS Sacramento, to include urethral 
discharge and keloids.  He was also treated in 1973 for 
keloids at the Naval Hospital in Bremerton, Washington.  The 
service treatment records do not reflect any medical 
treatment of the Veteran in the RVN.

In sum, the Board has reviewed the service treatment and 
service personnel documents for any reference to an instance 
of service in or associated travel to Vietnam.  The Veteran's 
assertion that he flew on several helicopter missions to Da 
Nang base and was on the ground there is undocumented by the 
record and uncorroborated by the service treatment and 
service personnel records in the claims file.  The Veteran 
indicated in a Statement in Support of his claim, dated in 
December 2004, that the ship's logs would document his trips 
to Da Nang Air Base from the USS Sacramento.  The record does 
not contain the deck logs from the USS Sacramento for the 
pertinent time period.  However, the Board finds that remand 
to obtain these records is not necessary because deck logs do 
not contain information regarding individual work assignments 
or events occurring elsewhere, such as the activities of crew 
members on detached duty.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (finding that further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran). 

The Board also notes that the Veteran claimed exposure to 
nuclear radiation in the December 2004 Statement in Support 
of his claim.  However, the Veteran does not appear to be 
advancing this theory in support of his claim for service 
connection for diabetes mellitus; it appears this contention 
is related to other service connection claims for which an 
appeal has not been perfected to the Board.  

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also 
has a duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms, 
such as having difficulty sleeping.  See, e.g., Layno  v. 
Brown, 6 Vet. App. 465 (1994).  Competency of evidence, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  See 
also Buchanan, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting 
that the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence; and, if the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.) 

Based on the disparity between the Veteran's assertions in 
this appeal and what is contained in the service treatment 
and service personnel records as discussed above, the Board 
finds that the Veteran's contentions that he was on land at 
the Da Nang Air Base to be less than credible.  The probative 
value of his assertions of service on land in Vietnam have 
thereby been undermined, and the Board finds that the 
contemporaneously prepared service department documents that 
do not reflect service in Vietnam are of significantly 
greater probative value.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the veteran).  

The preponderance of the evidence indicates that the Veteran 
did not have service on the landmass or inland waterways in 
Vietnam.  The Veteran stated that his ship (the USS 
Sacramento) was only 1 mile off of Vietnam in the Gulf of 
Tonkin.  See December 2004 Statement in Support of his claim.  
The Veteran has contended that he was exposed to airborne 
chemicals, such as Agent Orange.  Id.  However, as noted 
above, the record does not indicate that the Veteran was ever 
present in the Republic of Vietnam for duty or visitation or 
its inland waterways.  Instead, it appears that the Veteran 
was aboard a ship that was only in the Vietnamese coastal 
waters.  See Response from NPRC, dated in December 2004.  
Thus, the evidence does not give rise to the presumption of 
exposure to Agent Orange or the presumption of entitlement to 
service connection for diabetes mellitus.  

In conclusion, there is no competent medical evidence of 
diabetes mellitus within one year of discharge from service, 
or that the Veteran's diabetes mellitus is related to any 
disease, injury, or incident of service.  Thus, the only 
basis upon which service connection for diabetes mellitus 
might plausibly have been awarded in this case is based on 
the presumption that would have arisen from the Veteran's 
claimed service in Vietnam, which the Board, as described 
above, has found not to be warranted in this case.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for diabetes mellitus, to include as due to 
herbicide exposure (including Agent Orange). 


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure (including Agent 
Orange), is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


